UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6997



CLEVELAND MCLEAN, JR.,

                                               Plaintiff - Appellant,


             versus


ROBERT BOHANNON, Bohannon, Bohannon & Hancock,
Attorneys at Law; JAMES O. BROCCOLETTI, Zoby &
Broccoletti, Attorneys at Law,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-03-336-2)


Submitted:    October 15, 2003               Decided:   March 16, 2004


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cleveland McLean, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Cleveland McLean, Jr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).         We have reviewed the record and find

that this appeal is frivolous.         Accordingly, we dismiss the appeal

on the reasoning of the district court.             See McLean v. Bohannon,

No. CA-03-336-2 (E.D. Va. May 21, 2003).            We deny McLean’s motion

for attorney’s fees.         We dispense with oral argument because the

facts   and    legal   contentions    are     adequately   presented     in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                       DISMISSED




                                      - 2 -